DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Response to Amendment
Applicant filed a response; amended claim 1 and 3; cancelled claims 2 and 5; and added new claim 16-20 on 01/06/2022. 

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.
Dublinski does not explicitly teach the part contour has a stabilized form that maintains a three-dimensional elevation changed when pulled taut. However, Dublinski teaches the reinforcement increasing the rigidity, preventing moving or shifting of the articles being pressed by the membrane (Col 2, Ln 48-64). Given that the reinforcement provides rigidity to detail structures when vacuum is applied, one of ordinary skill in the art would have recognized the part contour would have a stabilized form that maintains a three-dimensional elevation change when pulled taut.  
Furthermore, given that the thermal membrane of Rydin in view of Matsen and Dublinski comprises a flexible, silicone-based body and a part contour providing a three-dimensional membrane shoulder identical to the instant thermal membrane, the part . 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 4, 6-9, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rydin (US 8,916,073)  in view of Matsen (PG-PUB 2012/0145703) and Dublinski (US 5,071,338).  
Regarding claim 1, Rydin teaches a vacuum bag (Figure 5 and 6), comprising: 
a flexible body comprising a silicone-based material (Col 5, Ln 14-22 and Col 6, Ln 4-15);
rigid fiber-reinforced plastic (Col 9, Ln 4-15); and
heating elements (Col 9, Ln 4-15). 

Rydin does not explicitly teach the part contour has a stabilized form that maintains a three-dimensional elevation change when pulled taut and a thermal array that includes a thermal temperature control element, wherein the thermal array follows the part contour of the flexible body and the thermal temperature control element is at least partially embedded in the flexible body. 

As to (1), Matsen teaches a heating blanket (Figure 40 and 41), comprising:
	a flexible body (Figure 40 and 41, item 706 and [0192]) comprising a silicone-based material [0084];
	a thermal array that includes a thermal temperature control element (Figure 41, item 730 and [00193]).

	Both Rydin and Matsen disclose a flexible, silicone-based membrane embedded with a thermal array. It would have been obvious to one of ordinary skill in the art to substitute the heating elements of Rydin with the thermal array of Matsen, a functionally equivalent heating structure within a membrane. 

	As to (2), Dublinski teaches a method for making a flexible composite tool particularly adapted for composite molding utilizing a semi-rigid tool half comprising an elastomer base with additional reinforcing material is included about the detail structures to add rigidity in those areas (Fig 2 and Col 6, Ln 18-28). Dublinski teaches by increasing the rigidity of the material about the details, without eliminating the 

Both Rydin and Dublinski teach a flexible tool comprising reinforcing material. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the reinforcing elements of Rydin with the reinforcing elements of Dublinski, a functionally equivalent reinforcement in a flexible membrane.  
Given that the reinforcement of Rydin in view of Matsen and Dublinski is rigid and provides structure when stretched against a surface as vacuum is applied, one of ordinary skill in the art would have recognized the part contour would have a stabilized form that maintains a three-dimensional elevation change when pulled taut.  
Furthermore, given that the thermal membrane of Rydin in view of Matsen and Dublinski comprises a flexible, silicone-based body and a part contour providing a three-dimensional membrane shoulder identical to the instant thermal membrane, the part contour of Rydin in view of Matsen and Dublinski would also be capable of having a stabilized form that maintains a three-dimensional elevation change when pulled taut. 

	Regarding claim 3, Rydin in view of Matsen and Dublinski teaches the thermal membrane as applied to claim 1, comprising a three-dimensional shape that is a membrane shoulder configured to conform to a composite part (Dublinski, Col 6, Ln 36-43).
While Rydin in view of Matsen and Dublinski does not explicitly teach the part is an interior panel of a vehicle, one of ordinary skill in the art would recognize that the structure of Rydin in view of Matsen and Dublinski would be capable of compressing and curing an interior panel of a vehicle. 

Regarding claim 4, Rydin in view of Matsen and Dublinski teaches the thermal membrane as applied to claim 3, wherein a uniform temperature control is obtained (Matsen, [0007]) by disposing thermal control element across the thermal membrane (Matsen, Figure 7) and placing the thermal membrane on a composite ply for curing 

	Regarding claim 6, Rydin in view of Matsen and Dublinski teaches the thermal membrane as applied to claim 1. 
While Rydin in view of Matsen and Dublinski does not explicitly teach temperature of the thermal temperature control element is configured to exceed an adhesive activation temperature, the thermal membrane of Rydin in view of Matsen and Dublinski is identical to the claimed thermal membrane and would be capable of performing heating to a temperature of an adhesive activation temperature.

	Regarding claim 7, Rydin in view of Matsen and Dublinski teaches the thermal membrane as applied to claim 1, wherein the thermal temperature control element is an inductive coil (i.e., heating wire) (Matsen, [0193]). 

	Regarding claim 8,  Rydin in view of Matsen and Dublinski teaches the thermal membrane as applied to claim 7, wherein the heating wire is arranged in a serpentine shape that includes a plurality of undulations, each undulation having a peak (Matsen, Figure 5, [0193]).  

Regarding claim 9, Rydin in view of Matsen and Dublinski teaches the thermal membrane as applied to claim 8, wherein each peak is situated outside of an interior part portion of the flexible body (See annotated Figure 7 of Matsen).

    PNG
    media_image1.png
    751
    1044
    media_image1.png
    Greyscale

Regarding claim 16, Rydin in view of Matsen and Dublinski teaches the thermal membrane as applied to claim 5, wherein the flexible body comprises of numerous layers of silicone (Rydin, Col 7, Ln 42-54).

Regarding claim 17, Rydin in view of Matsen and Dublinski teaches the thermal membrane as applied to claim 1, further comprising an interior second part contour (Dublinski, Figure 2, item 4) and a third part contour, wherein the third part contour is a curved membrane radius (Dublinski, Figure 2, curved item 4).

Expressions relating the apparatus to contents thereof during an intended not impart patentability to the claims. While Rydin in view of Matsen and Dublinski does not teach the part contour is an outer membrane should that is configured to conform to a part shoulder, the second part contour is an interior membrane shoulder, and the third part contour is configured to conform to a curved external part shoulder, given that the thermal membrane, part contour, and second and third part contour of Rydin in view of Matsen and Dublinski are identical to the instant claimed thermal membrane, part contour, and second and third part contour, the thermal membrane and contours would be capable of conforming to a part shoulder, an interior shoulder, and a curved external part shoulder 

a flexible body comprising a silicone-based material (Col 5, Ln 14-22 and Col 6, Ln 4-15);
a part contour formed in the flexible body itself comprising rigid fiber-reinforced plastic (Col 9, Ln 4-15); and
heating elements (Col 9, Ln 4-15); and 
channels disposed in the body at a distance away from the edge (Figure 7, 8a, 8b, and 9 and Col 9, Ln 39- Col 10, Ln 8). 

Rydin does not explicitly teach (1) a part contour and (2) a thermal array that includes a thermal temperature control element, wherein the thermal temperature control element is at least partially embedded in the flexible body, and wherein the thermal array follows the part contour of the flexible body within an internal part portion, wherein the thermal array extends beyond the internal part portion but not into an outer perimeter area, the outer perimeter area corresponding to an area between an outer edge and a location corresponding to a vacuum channel.

As to (1), Matsen teaches a heating blanket (Figure 40 and 41), comprising:
	a flexible body (Figure 40 and 41, item 706 and [0192]) comprising a silicone-based material [0084];
a thermal array that includes a thermal temperature control element (Figure 41, item 730 and [00193]), wherein the thermal array extends beyond the internal part portion but not into an outer edge (i.e., an outer edge area between the edge of the thermal membrane and a location of a potential channel) (Figure 7). 

	Both Rydin and Matsen disclose a flexible, silicone-based membrane embedded with a thermal array. It would have been obvious to one of ordinary skill in the art to substitute the heating elements of Rydin with the thermal array of Matsen, a functionally equivalent heating structure within a membrane. 
Rydin in view of Matsen wherein a uniform temperature control is obtained (Matsen, [0007]) by disposing thermal control element across the thermal membrane 

	As to (2), Dublinski teaches a method for making a flexible composite tool particularly adapted for composite molding utilizing a semi-rigid tool half comprising an elastomer base with additional reinforcing material is included about the detail structures to add rigidity in those areas (Fig 2 and Col 6, Ln 18-28). Dublinski teaches by increasing the rigidity of the material about the details, without eliminating the elasticity of the elastomer, precise incorporation and location of the details in the final structure is achieved (Col 6, Ln 36-43).
Both Rydin and Dublinski teach a flexible tool comprising reinforcing material. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the reinforcing elements of Rydin with the reinforcing elements of Dublinski, a functionally equivalent reinforcement in a flexible membrane.  

Regarding claim 19, Rydin in view of Matsen and Dublinski teaches the thermal membrane as applied to claim 18. 
Rydin in view of Matsen and Dublinski does not teach the part contour is configured to offset vacuum pressure differences at elevational changes in a vehicle interior panel. 
However, given that the structure of the thermal membrane of Rydin in view of Matsen and Dublinski is identical to the instant claimed thermal membrane, the thermal membrane of Rydin in view of Matsen and Dublinski would be capable to offset vacuum pressure differences at elevational changes in a vehicle interior panel. 

Regarding claim 20, Rydin in view of Matsen and Dublinski teaches the thermal membrane, comprising: 

a part contour formed in the flexible body itself comprising rigid fiber-reinforced plastic (Col 9, Ln 4-15); and
heating elements (Col 9, Ln 4-15); and 
channels (Col 9, Ln 59- 65). 

Rydin does not explicitly teach (1) a part contour formed in the flexible body, wherein the part contour is an outer membrane should that conforms to an A-side of a vehicle interior panel, wherein the outer membrane shoulder has a stabilized form when isolated from  when  and (2) a thermal array that includes a thermal temperature control element, wherein the thermal temperature control element is at least partially embedded in the flexible body, and wherein the thermal array follows the part contour of the flexible body within an internal part portion, wherein the thermal array extends beyond the internal part portion but not into an outer perimeter area, the outer perimeter area corresponding to an area between an outer edge and a location corresponding to a vacuum channel.

As to (1), Matsen teaches a heating blanket (Figure 40 and 41), comprising:
	a flexible body (Figure 40 and 41, item 706 and [0192]) comprising a silicone-based material [0084];
a thermal array that includes a thermal temperature control element (Figure 41, item 730 and [00193]), wherein the thermal array extends beyond the internal part portion and is at least partially embedded in the flexible body (Figure 7). 

	Both Rydin and Matsen disclose a flexible, silicone-based membrane embedded with a thermal array. It would have been obvious to one of ordinary skill in the art to substitute the heating elements of Rydin with the thermal array of Matsen, a functionally equivalent heating structure within a membrane. 



Both Rydin and Dublinski teach a flexible tool comprising reinforcing material. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the reinforcing elements of Rydin with the reinforcing elements of Dublinski, a functionally equivalent reinforcement in a flexible membrane. Rydin in view of Matsen and Dublinski teaches the part contour has a stabilized form that maintains a three-dimensional shape when the thermal membrane is isolated (Dublinski, Col 6, Ln 29-60).

Expressions relating the apparatus to contents thereof during an intended not impart patentability to the claims. While Rydin in view of Matsen and Dublinski does not teach the part contour conforms to an A-side of a vehicle interior panel, given the part contour of the prior art is identical to the instant part contour, the part contour of Rydin in view of Matsen and Dublinski would be capable of conforming to an A-side of a vehicle interior panel. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANA C PAGE/            Examiner, Art Unit 1745